DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/06/2020 has been considered.
Claim Objection
Claim 14 is objected to for a grammatical error and is interpreted to say “noise removal [portion].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11, 13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunaga et al., (hereinafter Matsunaga), U.S. Patent Application Publication 2017/0063322.
Regarding Claim 1, Matsunaga teaches, a coil component (Fig. 3) comprising: 
a body (1); 
a coil (2) portion disposed inside the body; 
a noise removal portion (61, 62) disposed to contact a surface of the body; 
an insulating layer (11a, 12a) disposed on the noise removal portion; 
first and second external electrodes (41-44) each connected to the coil portion and disposed on the insulating layer to overlap the noise removal portion; and 
a third external electrode (51-52) disposed to be spaced apart from the first and second external electrodes and contacting the noise removal portion.  (Matsunaga: Figs. 1-6, para. [0043], [0045], [0051], [0063], [0079]).

Regarding Claim 2, Matsunaga further teaches, further comprising a fourth external electrode (52) disposed to be spaced apart from the first to third external electrodes.  (Matsunaga: Figs. 1-3, para. [0043], [0045]).
Regarding Claim 3, Matsunaga further teaches, wherein the fourth external electrode (52) is in contact with the noise removal portion.  (Matsunaga: Figs. 1-3, para. [0043], [0045]).
Regarding Claim 11, Matsunaga further teaches, wherein the noise removal portion includes a conductor (“electrodes 61 and 62 are formed of a conductive material” [0062]).  (Matsunaga: Fig. 3, para. [0062]).
Regarding Claim 13, Matsunaga teaches, a coil component (Fig. 3) comprising: 
a body (11a, 12a inner layers); 
a coil (2) portion disposed inside the body; 
a noise removal portion (61, 62) disposed on a surface of the body in a first direction and contacting said surface; 
an insulating layer (12a outer layers) disposed on the noise removal portion in the first direction; 
first and second external electrodes (41-44) respectively connected to opposing ends of the coil portion; and 
a third external electrode (51-52) disposed to be spaced apart from the first and second external electrodes and contacting the noise removal portion, 
wherein the insulating layer (12a outer layers) is arranged between the noise removal portion and each of the first and second external electrodes in the first direction.  (Matsunaga: Figs. 1-6, para. [0043], [0045], [0051], [0055], [0063], [0079]).
Regarding Claim 16, Matsunaga further teaches, further comprising a fourth external electrode (52) disposed to be spaced apart from the first to third external electrodes, and contacting the noise removal portion.  (Matsunaga: Fig. 3, para. [0062]).
Regarding Claim 18, Matsunaga further teaches, wherein the first and second external electrodes (41-44) are disposed on both end surfaces of the body to be connected to the opposing ends of the coil portion, respectively, and each extend onto said surface of the body.  (Matsunaga: Fig. 3, para. [0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga, as applied to claims 1, 13 and 16, respectively, in view of Kudo et al., (hereinafter Kudo), U.S. Patent Application Publication 2017/0169930.
Regarding Claim 4, Matsunaga is silent on including a third external electrode penetrating through the insulating layer to contact the noise removal portion.  (Matsunaga: Figs. 1-6, para. [0043], [0045], [0051], [0063], [0079]).
Matsunaga does not explicitly teach, wherein the third external electrode penetrates through the insulating layer to contact the noise removal portion.
However, Kudo teaches (Fig. 3M), wherein the third external electrode (11, 12, 61, 62) penetrates through the insulating layer (30, 65) to contact the spiral windings (21, 22).  (Kudo: Figs. 1-3, para. [0064], [0077], [0104]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the external electrode of Matsunaga to include the electrode penetrating the insulating layer to contact the conductors (21, 22) of Kudo, the motivation being “the posture of the inductor component 1 becomes stable so that the mounting stability of the inductor component 1 can be improved” [0106].  (Kudo: Figs. 1-3, para. [0106]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 15, similarly as claim 4, the combination of Matsunaga in view of Kudo further teaches (Kudo: Fig. 3M), wherein the insulating layer (Kudo: 30, 65) includes an opening (Kudo: opening of 30, 65) through which the third external electrode (Kudo: 11, 12, 61, 62) is connected to the noise removal portion, the motivation being “the posture of the inductor component 1 becomes stable so that the mounting stability of the inductor component 1 can be improved” [0106].  (Kudo: Figs. 1-3, para. [0064], [0077], [0104], [0106]).
Regarding Claim 17, the combination of Matsunaga in view of Kudo further teaches (Kudo: Fig. 3M), wherein the insulating layer (Kudo: 30, 65) includes first and second openings (Kudo: opening of 30, 65) through which the third and fourth external electrodes (Kudo: 11, 12, 61, 62) are connected to the noise removal portion, respectively, the motivation being “the posture of the inductor component 1 becomes stable so that the mounting stability of the inductor component 1 can be improved” [0106].  (Kudo: Figs. 1-3, para. [0064], [0077], [0104], [0106]]).

Claims 5-10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga, as applied to claims 1, 5, 6, and 9, respectively, in view of Yamamoto et al., (hereinafter Yamamoto), U.S. Patent Application Publication 2004/0017280.
Regarding Claim 5, Matsunaga teaches, wherein the body (11a, 12a inner layers) has a first surface and a second surface opposing each other in a thickness direction of the body, both end surfaces each connecting the first surface to the second surface of the body and opposing each other in a longitudinal direction of the body, and both side surfaces each connecting the both end surfaces of the body to each other and opposing each other in a width direction of the body, 
wherein the noise removal portion (61, 62) is disposed to contact the first surface of the body, 
the first and second external electrodes (41-44) are disposed to be spaced apart from each other on the first surface of the body,
…, and 
the third external electrode (51-52) is disposed to be spaced apart from the first and second external electrodes on the first surface of the body.  (Matsunaga: Figs. 1-6, para. [0043], [0045], [0051], [0063], [0079]).
Matsunaga does not explicitly teach, each of the first and second external electrodes overlaps the noise removal portion in the thickness direction.
However, Yamamoto teaches (Fig. 4), each of the first and second external electrodes (5) overlaps the noise removal portion (4) in the thickness direction.  (Yamamoto: Fig. 1-5, para. [0062], [0063]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second external electrodes and the noise removal portion of Matsunaga to include the first and second external electrodes overlapping the noise removal portion of Yamamoto, the motivation being that “the ground conductors 4 preferably…cover substantially all the surfaces of the magnetic sheets 2b and 2c, respectively” [0062] and “the noise is prevented from reflecting along the transmission line 3” [0069].  (Yamamoto: Fig. 1-5, para. [0062], [0069]).   Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 6, the combination of Matsunaga in view of Yamamoto further teaches, wherein the first and second external electrodes (Matsunaga: 41-44) extend onto the both end surfaces of the body from the first surface of the body, and 
the noise removal portion (Matsunaga: 61, 62) is disposed to be spaced apart from edges at which the first surface of the body respectively meets the both end surfaces of the body and the both side surfaces of the body.  (Matsunaga: Figs. 1-3, para. [0043], [0045]).
Regarding Claim 7, the combination of Matsunaga in view of Yamamoto further teaches, wherein the insulating layer (Matsunaga: 12a) covers a side surface of the noise removal portion (Matsunaga: 61, 62) in the width direction.  (Matsunaga: Figs. 1-3, para. [0043], [0045]).
Regarding Claim 8, similarly as claim 5, the combination of Matsunaga in view of Yamamoto further teaches, wherein the noise removal portion (Matsunaga: 61, 62) comprises a first noise removal portion disposed to contact the first surface of the body, and a second noise removal portion disposed to contact the second surface of the body, 
the insulating layer comprises a first insulating layer (Matsunaga: 12a) disposed on the first noise removal portion, and a second insulating layer (Matsunaga: 12a) disposed on the second noise removal portion, 
the first and second external electrodes (Matsunaga: 41-44) further extend from the both end surfaces of the body onto the second surface of the body, and 
each of the first and second external electrodes (Yamamoto: 5) overlaps the first and second noise removal portions (Yamamoto: 4) in the thickness direction, the motivation being that “the ground conductors 4 preferably…cover substantially all the surfaces of the magnetic sheets 2b and 2c, respectively” [0062] and “the noise is prevented from reflecting along the transmission line 3” [0069].  (Matsunaga: Figs. 1-3, para. [0043], [0045]), (Yamamoto: Fig. 1-5, para. [0062], [0063], [0069]).
Regarding Claim 9, similarly as claim 5, the combination of Matsunaga in view of Yamamoto further teaches, wherein the body (Matsunaga: 11a, 12a inner layers) has a first surface and a second surface opposing each other in a thickness direction of the body, both end surfaces each connecting the first surface to the second surface of the body and opposing each other in a longitudinal direction of the body, and both side surfaces each connecting the both end surfaces of the body to each other and opposing each other in a width direction of the body, 
wherein the noise removal portion (Matsunaga: 61, 62)  is disposed to contact at least one of the both side surfaces of the body, and 
the first and second external electrodes (Matsunaga: 41-44) are disposed on the both end surfaces of the body, respectively, and each extend (Yamamoto: 5) onto at least one of the both side surfaces of the body to overlap the noise removal portion (Yamamoto: 4) in the width direction, the motivation being that “the ground conductors 4 preferably…cover substantially all the surfaces of the magnetic sheets 2b and 2c, respectively” [0062] and “the noise is prevented from reflecting along the transmission line 3” [0069].  (Matsunaga: Figs. 1-3, para. [0043], [0045]), (Yamamoto: Fig. 1-5, para. [0062], [0063], [0069]).
Regarding Claim 10, the combination of Matsunaga in view of Yamamoto further teaches, wherein the insulating layer (Matsunaga: 11a, 12a) is arranged between the noise removal portion and each of the first and second external electrodes in the width direction.  (Matsunaga: Figs. 1-3, para. [0043], [0045]).
Regarding Claim 14, the combination of Matsunaga in view of Yamamoto further teaches, wherein the noise removal [portion] (Yamamoto: 4) overlap each of first and second external electrodes (Yamamoto: 5) in the first direction, the motivation being that “the ground conductors 4 preferably…cover substantially all the surfaces of the magnetic sheets 2b and 2c, respectively” [0062] and “the noise is prevented from reflecting along the transmission line 3” [0069].  (Yamamoto: Fig. 1-5, para. [0062], [0063], [0069]).
Regarding Claim 19, similarly as claim 5, the combination of Matsunaga in view of Yamamoto further teaches, wherein the noise removal portion (Matsunaga: 61, 62) comprises a first noise removal portion disposed to contact the first surface of the body, and a second noise removal portion disposed to contact an opposing surface of said surface, and, 
the insulating layer comprises a first insulating layer (Matsunaga: 12a) disposed on the first noise removal portion, and a second insulating layer (Matsunaga: 12a) disposed on the second noise removal portion, and
each of the first and second external electrodes (Yamamoto: 5) overlaps the first and second noise removal portions (Yamamoto: 4) in the thickness direction, the motivation being that “the ground conductors 4 preferably…cover substantially all the surfaces of the magnetic sheets 2b and 2c, respectively” [0062] and “the noise is prevented from reflecting along the transmission line 3” [0069].  (Matsunaga: Figs. 1-3, para. [0043], [0045]), (Yamamoto: Fig. 1-5, para. [0062], [0063], [0069]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga, as applied to claim 1, in view of Lee et al., (hereinafter Lee), U.S. Patent Application Publication 2015/0130580.
Regarding Claim 12, Matsunaga is silent on including a seed layer and plating layer for the noise removal portion.  (Matsunaga: Figs. 1-6, para. [0043], [0045], [0051], [0063], [0079]).
Matsunaga does not explicitly teach, wherein the noise removal portion comprises a seed layer disposed on the surface of the body, and a plating layer disposed on the seed layer.
However, Lee teaches (Fig. 1), wherein the ground electrode (160) comprises a seed layer (154) disposed on the surface of the body, and a plating layer (160) disposed on the seed layer.  (Lee: Fig. 1, para. [0051], [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the noise removal portion of Matsunaga to include the seed layer and plating layer of Lee, the motivation being that “it is possible to secure adhesion between the resin layer 140 and the external electrode 150 formed on the seed layer 154 and to improve an external appearance by reducing defects caused by, for example, smeared plating” [0051].  (Lee: Fig. 1, para. [0051]).  Therefore, the limitations of Claim 12 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga, in view of Yamamoto, as applied to claim 19, and further in view of Kudo, and still further in view of Lee (hereinafter Lee 2) , U.S. Patent Application Publication 2014/0313785.
Regarding Claim 20, the combination of Matsunaga in view of Yamamoto teaches,…is connected to the first and second noise removal portions (Matsunaga: 61, 62), disposed on opposing surfaces of the body...  (Matsunaga: Figs. 1-3, para. [0043], [0045]).
The combination of Matsunaga in view of Yamamoto does not explicitly teach, wherein the third external electrode is formed in a closed-loop shape to surround the body, and is connected…through each opening defined on the first and second insulating layers.
However, Kudo teaches (Fig. 3M), through each opening (opening of 30, 65) defined on the first and second insulating layers (30, 65).  (Kudo: Figs. 1-3, para. [0064], [0077], [0104], [0106]).
Further, Lee 2 teaches (Fig. 14), wherein the third external electrode (154) is formed in a closed-loop shape to surround the body (130), (“the ground terminal 154 is formed on an upper surface, a lower surface, a first side surface, and a second side surface of the composite body 130 and connected to an internal electrode of the capacitor 110” [0249]).  (Lee 2: Fig. 14 and 15, para. [0249]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second insulator layers of the combination of Matsunaga in view of Yamamoto to include the openings of Kudo, the motivation being “the posture of the inductor component 1 becomes stable so that the mounting stability of the inductor component 1 can be improved” [0106].  (Kudo: Figs. 1-3, para. [0106]).
Further, it would have been obvious to modify the third external electrode of the combination of Matsunaga in view of Yamamoto and further in view of Kudo to include the third electrode having a closed-loop shape surrounding the body of Lee 2, the motivation being to connect a component on each opposing side of an inductor structure.  (Lee 2: Fig. 14 and 15, para. [0249]). Therefore, the limitations of Claim 20 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
10/21/2022


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837